     Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 1 of 22 PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS

CLAYBAR FUNERAL HOMES, INC.                           §
    Plaintiff,                                        §
                                                      §
vs.                                                   §        CAUSE NO. 1:19-cv-298
                                                      §
CERTAIN UNDERWRITERS AT                               §
LLOYD’S, LONDON,                                      §
LYNN O'ROURKE, AND                                    §
U.S. ADJUSTMENT CORP.                                 §
      Defendant.                                      §


                               DEFENDANTS' NOTICE OF REMOVAL


         Defendants, Certain Underwriters at Lloyd's, London, 1 (hereafter “Defendants”) file this

notice of removal under 28 U.S.C. §1441 and 1446(a). 2 Defendants remove this action to the

United States District Court for the Eastern District of Texas. The basis for removal is that

diversity jurisdiction exists.

                                                   I.
                                  Introduction and Procedural History

1.       On May 31, 2019, Plaintiff filed an Original Petition in the District Court of Jefferson

County, Texas (Cause No. D-0203914). 3 Plaintiff's Petition arises out of Underwriters'

investigation and adjustment of a claim for hurricane damage to the insured funeral home,

located at 1155 N. 11th St., Beaumont, Texas. The claim was brought under two Commercial

Property policies: An overlying policy issued by AXIS Surplus Lines Insurance Company under

Policy No. ECF79444817 and a deductible buy back policy, issued by Certain Underwriters at

Lloyd's, London (hereafter "Underwriters"), under policy number B128410106L17-0064.


1
         Lynn O'Rourke and U.S. Adjustment Corp. consent to and join in the removal.
2
         Plaintiff has been given notice of the filing of Defendants' Notice of Removal, See Exhibit A.
3
         See a copy of the Original Petition, marked as Exhibit B.
                                                          1

HOUIMAN\515857-1
     Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 2 of 22 PageID #: 2



2.       On June 12, 2019, Plaintiff served Underwriters with the Original Petition. On June 20,

2019, Plaintiff served Lynn O'Rourke with the Original Petition. On June 24, 2019, Plaintiff

served U.S. Adjustment Corp with the Original Petition.

3.       Defendants file this notice of removal within the 30-day time period required by 28

U.S.C. §1446(b).

                                                II.
                                               Venue

4.       Under 28 U.S.C. §1441(a) and 1446(a), venue is proper in the United States District

Court for the Eastern District of Texas because the Jefferson County District Court where the

suit is pending is located in this district.

                                                  III.
                                          Bases for Removal

5.       Removal is proper on the following grounds:

         A.       Complete Diversity Between the Parties

         Federal jurisdiction is based upon complete diversity of citizenship in accordance with 28

U.S.C. § 1332. There is complete diversity among the parties both at the time that Plaintiff filed

the state court action and at the time of removal. Plaintiff's Petition states that Plaintiff is a

business located in Jefferson County, Texas. 4 Defendants, Certain Underwriters at Lloyd's,

London are now, and were at the time the state court action was commenced, citizens of the

United Kingdom and their principal places of business were and are in the United Kingdom.

Lynn O'Rourke is a resident of the state of New York. U.S. Adjustment Corp is a citizen of the

state of New York.

         B.       The Amount in Controversy Exceeds $75,000

         The amount in controversy exceeds $75,000, excluding interest and costs. 28 U.S.C.

     4
         Original Petition, p. 1, ¶2.
                                                  2

HOUIMAN\515857-1
     Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 3 of 22 PageID #: 3



§1332(a). Plaintiff's Petition states that Plaintiff seeks monetary relief between $200,000 and

$1,000,000. 5 Accordingly, all requirements are met for removal under 28 U.S.C. §1332(a) and

§1446(b).

6.       Copies of the pleadings and other filings in the state-court suit are attached to this notice

as required by 28 U.S.C. §1446(a). 6

7.       Defendants will promptly serve a copy of this notice of removal on counsel for Plaintiff

and will file a copy with the clerk of the Jefferson County District Court where the suit has been

pending.

                                                    IV.
                                            Consent to Removal

8.       Lynn O'Rourke and U.S. Adjustment Corp., who have been served and appeared in the

state court action, consent to and join in this removal.

                                                   V.
                                              Jury Demand

9.       Plaintiff demanded a jury in the state court suit.




5
         Original Petition, pgs. 1-2, ¶6.
6
         See Exhibit B, and C,.
                                                    3

HOUIMAN\515857-1
  Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 4 of 22 PageID #: 4



                                               VI.
                                              Prayer

       For these reasons, Certain Underwriters at Lloyd's, London ask the court to remove the

suit to the United States District Court for the Eastern District of Texas and enter judgment that

Plaintiff take nothing, dismiss Plaintiff's suit with prejudice, assess costs against Plaintiff, and

award Certain Underwriters at Lloyd's, London all other relief the court deems appropriate.

                                      Respectfully submitted,

                                      HOLMAN FENWICK WILLAN USA LLP

                                      /s/ Gerard J. Kimmitt, II
                                      Gerard J. Kimmitt, II
                                      TBN: 11427500; Fed. Id. No. 08454
                                      jerry.kimmitt@hfw.com
                                      5151 San Felipe, Suite 400
                                      Houston, Texas 77056
                                      Telephone: (713) 917-0888
                                      Facsimile: (713) 953-9470
                                      ATTORNEY-IN-CHARGE FOR CERTAIN
                                      UNDERWRITERS AT LLOYD’S, LONDON, LYNN
                                      O'ROURKE, AND U.S. ADJUSTMENT CORP.

 OF COUNSEL:
 Sheshe Taylor Evans
 TBA No. 24047800; Fed. Id. No. 37745
 shehe.evans@hfw.com
 Holman Fenwick Willan USA LLP




                                                 4

HOUIMAN\515857-1
  Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 5 of 22 PageID #: 5



                                CERTIFICATE OF SERVICE

A true and correct copy of Defendants' Notice of Removal was filed electronically with the
United States District Court for the Northern District of Texas – Dallas Division, with notice
served via e-file and facsimile on this the 11th day of July, 2019:

Michael R. Ramsey
Katherine D. Ramsey
Randal G. Cashiola
Ramsey Law Firm
6280 Delaware Street, Suite A
Beaumont, Texas 77706



                                           s/ Gerard J. Kimmitt, II
                                           ______________________________________
                                           Gerard J. Kimmitt, II




                                              5

HOUIMAN\515857-1
                                                            FILED
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 6 of 22  PageID #: 6
                                                                                               DISTRICT CLERK OF
                                                                                               JEFFERSON CO TEXAS
                                                                                               6/28/2019 3:12 PM
                                                                                               JAMIE SMITH
                                                                                               DISTRICT CLERK
                                                                                               D-203914
                                            CAUSE NO. D-0203914

CLA YBAR FUNERAL HOMES, INC.                          §            IN THE DISTRICT COURT OF
     Plaintiff,                                       §
                                                      §
v.                                                    §            JEFFERSON        COUNTY, TEXAS
                                                      §
CERTAIN UNDERWRTIERS AT                               §
LLOYD'S, LONDON, LYNN                                 §
O'ROURKE, AND U.S. ADJUSTMENT                         §
CORP.                                                 §
      Defendant                                       §            136'1'1-1
                                                                          JUDICIAL DISTRICT


                             ORIGINAL ANSWER OF DEFENDANTS,
                        CERTAIN UNDERWRITERS AT LLOYD'S, LONDON


          Defendants,     Certain Underwriters     at Lloyd's,       London (hereafter     "Defendants"),   file this

Original Answer to Plaintiffs         Original Petition.

                                                            I.
                                                GENERAL DENIAL


          1.       As provided for by Texas Rule of Civil Procedure 92, Defendants                  generally deny

each and every allegation           contained   in Plaintiffs       Original   Petition   and demand    strict proof

thereof by a preponderance         of credible evidence.

                                                            II.
                                     AFFIRMATIVE     AND OTHER DEFENSES


          2.       Plaintiff's   claims are barred, in whole or in part, because there was an intervening

or supervening       cause over which these Defendants            had no control.

          3.       Plaintiff's   claims are barred, in whole or in part, by actions of third persons over

whom Defendants         had no control.

          4.       Plaintiff's   claims are barred, in whole or in part, because Plaintiff failed to adhere

to all contractual    policy conditions/conditions         precedent.




HOUIMAN\512682-1
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 7 of 22 PageID #: 7




         5.          Plaintiff's   claims are barred, in whole or in part, by the coverages        and limitations

of coverage        under Policy number        BI28410106LI7-0064,           with effective   dates from May 26,

2017 to May 26, 2018.

         6.          Defendants      would   show    that   Plaintiff    sued   Defendants    for punitive     and/or

exemplary      damages.        Defendants    would   show that to award          exemplary    (punitive)     damages

against these Defendants             would be unconstitutional          under the following     provisions     of the

Constitution       of the United States and the Constitution        of the State of Texas:

                     a.        Plaintiff's claim for exemplary (punitive) damages is barred by the Due
                               Process Clause of the U.S. Constitution, amend. V and XIV, § 1, and by
                               the Due Course of Law Clause of the Texas Constitution, art. I, § 19,
                               because the law of this State governing exemplary (punitive) damages
                               provides inadequate procedural protections against arbitrary or erroneous
                               awards of such damages.

                     b.        Plaintiff's claim for exemplary (punitive) damages is barred by the Due
                               Process Clause of the U.S. Constitution, amend. V and XIV, § I, and by
                               the Due Course of Law Clause of the Texas Constitution art. I, § 19,
                               because Defendants lacked adequate notice either of the type of conduct
                               that could warrant an award of exemplary (punitive) damages under the
                               law of this State, or of the amount of such damages that could be awarded.
                               The lack of fair notice bars any award of exemplary (punitive) damages.

                     c.        Plaintiff's claim for exemplary (punitive) damages is barred by the Due
                               Process Clause of the U.S. Constitution, amend. V and XIV, § 1, and by
                               the Due Course of Law Clause of the Texas Constitution art. I, § 19,
                               because due process requires that any award of exemplary (punitive)
                               damages bear a close relationship to appropriate civil fines or penalties
                               established   by the legislature,    or by administrative    agencies under
                               authority delegated by the legislature. The law of this State, however, fails
                               to incorporate this due process requirement, and therefore no award of
                               punitive damages may be constitutionally      made under the law of this
                               State.

                     d.        Plaintiff's claim for exemplary (punitive) damages is barred by the Due
                               Process Clause of the U.S. Constitution, amend. V and XIV, § 1, and by
                               the Due Course of Law Clause of the Texas Constitution art. I, § 19,
                               because the law of this State permits the introduction of evidence of
                               Defendants' financial condition or 'net worth' with respect to the quantum
                               of exemplary (punitive) damages. The introduction of such evidence

                                                            2

HOUIMAN\512682-1
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 8 of 22 PageID #: 8




                           violates Due Process by inviting the jury to award an arbitrary amount of
                           exemplary (punitive) damages based on Defendants' status as an industrial
                           enterprise.

                   e.      Plaintiffs claim for exemplary (punitive) damages is barred by the Due
                           Process Clause of the U.S. Constitution, amend. V and XIV, § 1, and by
                           the Due Course of Law Clause of the Texas Constitution art. I, § 19,
                           because Defendants'    conduct that is alleged to warrant exemplary
                           (punitive) damages is unrelated to Plaintiffs harm.

                   f.      If Defendants are found to be liable for exemplary (punitive) damages,
                           those damages must be capped under the Due Process clauses of the
                           United States and Texas Constitutions.

          7.       Defendants   affirmatively   plead all rights to limitation   of damages,     bifurcation,

specificity    of award and all other rights as articulated     in Chapter 4 I of the Tex. Civ. Prac. &

Rem. Code.

                                                     III.
                                        REQUEST FOR DISCLOSURE

          8.       Defendants   request that Plaintiff disclose,   within 30 days of the service of this

request, the information    or material described in Texas Rule of Civil Procedure      194.2.




                                                      3

HOUIMAN\SI2682-1
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 9 of 22 PageID #: 9




                                                  IV.
                                               PRAYER


         Defendants, Underwriters at Lloyd's, London, pray that all causes of action asserted by

Plaintiff be dismissed, that Defendants recover their costs, and that Defendants be awarded such

other and further relief to which they are entitled.

                               Respectfully submitted,

                               HOLMAN FENWICK WILLAN LLP

                               lsi Gerard J. Kimmitt, II

                               Gerard J. Kimmitt, II
                               TBN: 11427500
                               jerrykimmit@hfw.com
                               Sheshe Taylor Evans
                               TBN: 24047800
                               Sheshe.evans@hfw.com
                               5151 San Felipe, Suite 400
                               Houston, Texas 77056
                               Telephone: (713) 917-0888
                               Facsimile: (713) 953-9470

                               ATTORNEYS FOR DEFENDANTS
                               CERTAIN UNDERWRITERS AT LLOYD'S, LONDON




                                                   4

HOUIMAN\512682-1
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 10 of 22 PageID #: 10




                                 CERTIFICATE        OF SERVICE

          In compliance with the Texas Rules of Civil Procedure, this pleading   was served upon
 the following via electronic e-filing on the 28th day of June, 2019:

 Michael R. Ramsey
 Katherine D. Ramsey
 Randal G. Cashiola
 Ramsey Law Firm
 6280 Delaware Street, Suite A
 Beaumont, Texas 77706


                                             lsi Gerard J. Kimmitt, II

                                             Gerard J. Kimmitt, II




                                                5

 HOUIMAN\512682-1
                                                             FILED
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 11 of 22  PageID #: 11
                                                                                 DISTRICT CLERK OF
                                                                                 JEFFERSON CO TEXAS
                                                                                 7/9/2019 12:20 PM
                                                                                 JAMIE SMITH
                                       CAUSE NO. D-0203914                       DISTRICT CLERK
                                                                                 D-203914

CLAYBAR FUNERAL HOMES, INC.   §                       IN THE DISTRICT COURT OF
    Plaintiff,                §
                              §
v.                            §                       JEFFERSON COUNTY, TEXAS
                              §
CERTAIN UNDERWRTIERS AT       §
LLOYD'S, LONDON, LYNN         §
O'ROURKE, AND U.S. ADJUSTMENT §
CORP.                         §
     Defendant                §                       136TH JUDICIAL DISTRICT


                   ORIGINAL ANSWER OF DEFENDANT, LYNN O'ROURKE


        Defendant, Lynn O'Rourke (hereafter “Defendant”) files this Original Answer to

Plaintiff's Original Petition.

                                                 I.
                                           General Denial

        1.         As provided for by Texas Rule of Civil Procedure 92, Defendant generally denies

each and every allegation contained in Plaintiff's Original Petition and demands strict proof

thereof by a preponderance of credible evidence.

                                                II.
                                  Affirmative and Other Defenses

        2.     Plaintiff's contractual claims are barred by the failure of a condition precedent or a

condition subsequent to performance under the policy. Plaintiff's failure to comply with such

conditions resulted in prejudice to Defendant's rights to investigate the claims asserted herein.

        3.     Plaintiff's injuries and damages, if any, do not fall within the scope of insurance

coverage available under the policy at issue in this case.




HOUIMAN\515237-1
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 12 of 22 PageID #: 12



        4.     Plaintiff's injuries and damages, if any, are not covered by the policy and recovery

thereon is barred and/or limited by conditions, exclusions, endorsements, and/or deductibles and

the plain language of the policy.

        5.     With regard to all of Plaintiff's extra-contractual claims, Defendant asserts that a

thorough, complete and appropriate investigation of the claim was conducted by Defendant.

        6.     Plaintiff's claims are barred, in whole or in part, because there was an intervening

or supervening cause over which Defendant had no control and cannot be held liable.

        7.     Plaintiff's claims are barred, in whole or in part, by the doctrines of contributory

and comparative negligence.

        8.     Plaintiff's claims are barred, in whole or in part, due to Plaintiff's failure to

mitigate its damages by failing to protect the property from further damage or make reasonable

and necessary repairs to protect the property.

        9.     Defendant additionally pleads the common law Doctrine of Concurrent Causation

as it relates to covered versus non-covered perils, with respect to the proximate cause of the

damages alleged to Plaintiff's property and/or contents forming the subject matter of this lawsuit.

        10.    Defendant pleads the affirmative defenses of estoppel and waiver relative to any

theory of recovery alleged by Plaintiff on the basis that an item or items of loss was or were not

addressed, not investigated, and/or omitted from adjustment by Defendant.

        11.    Defendant also pleads the affirmative defense of accord and satisfaction as to any

theory of recovery alleged by Plaintiff on the basis that an item or items of loss was or were not

addressed, not investigated, and/or omitted from adjustment by Defendant.

        12.    While continuing to deny that Plaintiff's damages, if any, were proximately caused

by Defendant's acts or omissions, Defendant requests, pursuant to Chapter 33 of the Texas Civil


                                                 2

HOUIMAN\515237-1
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 13 of 22 PageID #: 13



Practice & Remedies Code, a determination of whether Plaintiff's conduct and/or the conduct of

other persons or parties proximately caused or produced the Plaintiff's purported damages, and, if

so, the percentage of such causation attributable to the Plaintiffs, other persons or parties found

to have been a cause of any of the Plaintiff's purported damages. Defendant further requests that

the Court reduce and/or apportion the judgment, if any, by the degree of such causation

attributed or attributable to the Plaintiff, other persons or parties.

        13.    Defendant further avers that Plaintiff's losses and damages, if any, were the result,

in whole or in part, of pre-existing or subsequent conditions, and were not the result of any act or

omission on Defendant's part.

        14.    Plaintiff's claims are barred, in whole or in part, by any applicable statutes of

limitations by the Texas Civil Practice and Remedies Code, the Texas Business and Commerce

Code, and the Texas Insurance Code.

        15.    With respect to exemplary damages sought by Plaintiff, Defendant invokes the

cap in the Damages Act, Texas Civil Practice & Remedies Code Chapter 41 and Texas Insurance

Code §§ 541.152 and 542.060, which restricts and limits the Plaintiff's claims for exemplary

damages. Defendant affirmatively pleads all rights to limitation of damages, bifurcation,

specificity of award and all other rights as articulated in Chapter 41 of the Texas Civil Practice &

Remedies Code.

        16.    Defendant would show that Plaintiff sued Defendant for punitive and/or

exemplary damages and that gross negligence is the basis thereof. Defendant would show that to

award exemplary (punitive) damages against these Defendant would be unconstitutional under

the following provisions of the Constitution of the United States and the Constitution of the State

of Texas:


                                                    3

HOUIMAN\515237-1
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 14 of 22 PageID #: 14



                   a.   Plaintiff's claim for exemplary (punitive) damages is barred by the Due
                        Process Clause of the U.S. Constitution, amend. V and XIV, § 1, and by
                        the Due Course of Law Clause of the Texas Constitution, art. I, § 19,
                        because the law of this State governing exemplary (punitive) damages
                        provides inadequate procedural protections against arbitrary or erroneous
                        awards of such damages.

                   b.   Plaintiff's claim for exemplary (punitive) damages is barred by the Due
                        Process Clause of the U.S. Constitution, amend. V and XIV, §1, and by
                        the Due Course of Law Clause of the Texas Constitution art. I, § 19,
                        because Defendant lacked adequate notice either of the type of conduct
                        that could warrant an award of exemplary (punitive) damages under the
                        law of this State, or of the amount of such damages that could be awarded.
                        The lack of fair notice bars any award of exemplary (punitive) damages.

                   c.   Plaintiff's claim for exemplary (punitive) damages is barred by the Due
                        Process Clause of the U.S. Constitution, amend. V and XIV, §1, and by
                        the Due Course of Law Clause of the Texas Constitution art. I, § 19,
                        because due process requires that any award of exemplary (punitive)
                        damages bear a close relationship to appropriate civil fines or penalties
                        established by the legislature, or by administrative agencies under
                        authority delegated by the legislature. The law of this State, however,
                        fails to incorporate this due process requirement, and therefore no award
                        of punitive damages may be constitutionally made under the law of this
                        State.

                   e.   Plaintiff's claim for exemplary (punitive) damages is barred by the Due
                        Process Clause of the U.S. Constitution, amend. V and XIV, §1, and by
                        the Due Course of Law Clause of the Texas Constitution art. I, § 19,
                        because Defendant's conduct that is alleged to warrant exemplary
                        (punitive) damages is unrelated to Plaintiff's harm.

                   f.   If Defendant is found to be liable for exemplary (punitive) damages, those
                        damages must be capped under the Due Process clauses of the United
                        States and Texas Constitutions.




                                                 4

HOUIMAN\515237-1
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 15 of 22 PageID #: 15




                                                III.
                                               Prayer

        WHEREFORE, Defendant, Lynn O'Rourke, prays that all causes of action asserted by

Plaintiff be dismissed, that Defendant recover her costs, and that Defendant be awarded such

other and further relief to which she is entitled.

                               Respectfully submitted,

                               HOLMAN FENWICK WILLAN LLP

                               /s/ Gerard J. Kimmitt, II

                               Gerard J. Kimmitt, II
                               TBN: 11427500
                               jerrykimmit@hfw.com
                               Sheshe Taylor Evans
                               TBN: 24047800
                               Sheshe.evans@hfw.com
                               5151 San Felipe, Suite 400
                               Houston, Texas 77056
                               Telephone: (713) 917-0888
                               Facsimile: (713) 953-9470

                               ATTORNEYS FOR DEFENDANT
                               LYNN O'ROURKE




                                                     5

HOUIMAN\515237-1
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 16 of 22 PageID #: 16



                                CERTIFICATE OF SERVICE

        In compliance with the Texas Rules of Civil Procedure, this pleading was served upon
the following via electronic e-filing on the 9th day of July, 2019:

Michael R. Ramsey
Katherine D. Ramsey
Randal G. Cashiola
Ramsey Law Firm
6280 Delaware Street, Suite A
Beaumont, Texas 77706


                                          /s/ Gerard J. Kimmitt, II

                                          Gerard J. Kimmitt, II




                                             6

HOUIMAN\515237-1
                                                             FILED
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 17 of 22  PageID #: 17
                                                                                 DISTRICT CLERK OF
                                                                                 JEFFERSON CO TEXAS
                                                                                 7/9/2019 12:13 PM
                                                                                 JAMIE SMITH
                                       CAUSE NO. D-0203914                       DISTRICT CLERK
                                                                                 D-203914

CLAYBAR FUNERAL HOMES, INC.   §                       IN THE DISTRICT COURT OF
    Plaintiff,                §
                              §
v.                            §                       JEFFERSON COUNTY, TEXAS
                              §
CERTAIN UNDERWRTIERS AT       §
LLOYD'S, LONDON, LYNN         §
O'ROURKE, AND U.S. ADJUSTMENT §
CORP.                         §
     Defendant                §                       136TH JUDICIAL DISTRICT


     ORIGINAL ANSWER OF DEFENDANT, U.S. ADJUSTMENT CORPORATION


        Defendant, U.S. Adjustment Corporation (hereafter “Defendant”) files this Original

Answer to Plaintiff's Original Petition.

                                                 I.
                                           General Denial

        1.         As provided for by Texas Rule of Civil Procedure 92, Defendant generally denies

each and every allegation contained in Plaintiff's Original Petition and demands strict proof

thereof by a preponderance of credible evidence.

                                                II.
                                  Affirmative and Other Defenses

        2.     Plaintiff's contractual claims are barred by the failure of a condition precedent or a

condition subsequent to performance under the policy. Plaintiff's failure to comply with such

conditions resulted in prejudice to Defendant's rights to investigate the claims asserted herein.

        3.     Plaintiff's injuries and damages, if any, do not fall within the scope of insurance

coverage available under the policy at issue in this case.




HOUIMAN\515246-1
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 18 of 22 PageID #: 18



        4.     Plaintiff's injuries and damages, if any, are not covered by the policy and recovery

thereon is barred and/or limited by conditions, exclusions, endorsements, and/or deductibles and

the plain language of the policy.

        5.     With regard to all of Plaintiff's extra-contractual claims, Defendant asserts that a

thorough, complete and appropriate investigation of the claim was conducted by Defendant.

        6.     Plaintiff's claims are barred, in whole or in part, because there was an intervening

or supervening cause over which Defendant had no control and cannot be held liable.

        7.     Plaintiff's claims are barred, in whole or in part, by the doctrines of contributory

and comparative negligence.

        8.     Plaintiff's claims are barred, in whole or in part, due to Plaintiff's failure to

mitigate its damages by failing to protect the property from further damage or make reasonable

and necessary repairs to protect the property.

        9.     Defendant additionally pleads the common law Doctrine of Concurrent Causation

as it relates to covered versus non-covered perils, with respect to the proximate cause of the

damages alleged to Plaintiff's property and/or contents forming the subject matter of this lawsuit.

        10.    Defendant pleads the affirmative defenses of estoppel and waiver relative to any

theory of recovery alleged by Plaintiff on the basis that an item or items of loss was or were not

addressed, not investigated, and/or omitted from adjustment by Defendant.

        11.    Defendant also pleads the affirmative defense of accord and satisfaction as to any

theory of recovery alleged by Plaintiff on the basis that an item or items of loss was or were not

addressed, not investigated, and/or omitted from adjustment by Defendant.

        12.    While continuing to deny that Plaintiff's damages, if any, were proximately caused

by Defendant's acts or omissions, Defendant requests, pursuant to Chapter 33 of the Texas Civil


                                                 2

HOUIMAN\515246-1
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 19 of 22 PageID #: 19



Practice & Remedies Code, a determination of whether Plaintiff's conduct and/or the conduct of

other persons or parties proximately caused or produced the Plaintiff's purported damages, and, if

so, the percentage of such causation attributable to the Plaintiffs, other persons or parties found

to have been a cause of any of the Plaintiff's purported damages. Defendant further requests that

the Court reduce and/or apportion the judgment, if any, by the degree of such causation

attributed or attributable to the Plaintiff, other persons or parties.

        13.    Defendant further avers that Plaintiff's losses and damages, if any, were the result,

in whole or in part, of pre-existing or subsequent conditions, and were not the result of any act or

omission on Defendant's part.

        14.    Plaintiff's claims are barred, in whole or in part, by any applicable statutes of

limitations by the Texas Civil Practice and Remedies Code, the Texas Business and Commerce

Code, and the Texas Insurance Code.

        15.    With respect to exemplary damages sought by Plaintiff, Defendant invokes the

cap in the Damages Act, Texas Civil Practice & Remedies Code Chapter 41 and Texas Insurance

Code §§ 541.152 and 542.060, which restricts and limits the Plaintiff's claims for exemplary

damages. Defendant affirmatively pleads all rights to limitation of damages, bifurcation,

specificity of award and all other rights as articulated in Chapter 41 of the Texas Civil Practice &

Remedies Code.

        16.    Defendant would show that Plaintiff sued Defendant for punitive and/or

exemplary damages and that gross negligence is the basis thereof. Defendant would show that to

award exemplary (punitive) damages against these Defendant would be unconstitutional under

the following provisions of the Constitution of the United States and the Constitution of the State

of Texas:


                                                    3

HOUIMAN\515246-1
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 20 of 22 PageID #: 20



                   a.   Plaintiff's claim for exemplary (punitive) damages is barred by the Due
                        Process Clause of the U.S. Constitution, amend. V and XIV, § 1, and by
                        the Due Course of Law Clause of the Texas Constitution, art. I, § 19,
                        because the law of this State governing exemplary (punitive) damages
                        provides inadequate procedural protections against arbitrary or erroneous
                        awards of such damages.

                   b.   Plaintiff's claim for exemplary (punitive) damages is barred by the Due
                        Process Clause of the U.S. Constitution, amend. V and XIV, §1, and by
                        the Due Course of Law Clause of the Texas Constitution art. I, § 19,
                        because Defendant lacked adequate notice either of the type of conduct
                        that could warrant an award of exemplary (punitive) damages under the
                        law of this State, or of the amount of such damages that could be awarded.
                        The lack of fair notice bars any award of exemplary (punitive) damages.

                   c.   Plaintiff's claim for exemplary (punitive) damages is barred by the Due
                        Process Clause of the U.S. Constitution, amend. V and XIV, §1, and by
                        the Due Course of Law Clause of the Texas Constitution art. I, § 19,
                        because due process requires that any award of exemplary (punitive)
                        damages bear a close relationship to appropriate civil fines or penalties
                        established by the legislature, or by administrative agencies under
                        authority delegated by the legislature. The law of this State, however,
                        fails to incorporate this due process requirement, and therefore no award
                        of punitive damages may be constitutionally made under the law of this
                        State.

                   e.   Plaintiff's claim for exemplary (punitive) damages is barred by the Due
                        Process Clause of the U.S. Constitution, amend. V and XIV, §1, and by
                        the Due Course of Law Clause of the Texas Constitution art. I, § 19,
                        because Defendant's conduct that is alleged to warrant exemplary
                        (punitive) damages is unrelated to Plaintiff's harm.

                   f.   If Defendant is found to be liable for exemplary (punitive) damages, those
                        damages must be capped under the Due Process clauses of the United
                        States and Texas Constitutions.




                                                 4

HOUIMAN\515246-1
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 21 of 22 PageID #: 21




                                                III.
                                               Prayer

        WHEREFORE, Defendant, U.S. Adjustment Corporation, prays that all causes of action

asserted by Plaintiff be dismissed, that Defendant recover its costs, and that Defendant be

awarded such other and further relief to which it is entitled.

                               Respectfully submitted,

                               HOLMAN FENWICK WILLAN LLP

                               /s/ Gerard J. Kimmitt, II

                               Gerard J. Kimmitt, II
                               TBN: 11427500
                               jerrykimmit@hfw.com
                               Sheshe Taylor Evans
                               TBN: 24047800
                               Sheshe.evans@hfw.com
                               5151 San Felipe, Suite 400
                               Houston, Texas 77056
                               Telephone: (713) 917-0888
                               Facsimile: (713) 953-9470

                               ATTORNEYS FOR DEFENDANT
                               U.S. ADJUSTMENT CORPORATION




                                                  5

HOUIMAN\515246-1
Case 1:19-cv-00298-MAC Document 1 Filed 07/11/19 Page 22 of 22 PageID #: 22



                                CERTIFICATE OF SERVICE

        In compliance with the Texas Rules of Civil Procedure, this pleading was served upon
the following via electronic e-filing on the 9th day of July, 2019:

Michael R. Ramsey
Katherine D. Ramsey
Randal G. Cashiola
Ramsey Law Firm
6280 Delaware Street, Suite A
Beaumont, Texas 77706


                                          /s/ Gerard J. Kimmitt, II

                                          Gerard J. Kimmitt, II




                                             6

HOUIMAN\515246-1
